Title: From Thomas Jefferson to John Kean, 16 November 1793
From: Jefferson, Thomas
To: Kean, John



Germantown Nov. 16. 1793.

Th: Jefferson presents his compliments to Mr. Kean and congratulates him sincerely on his and Mrs. Kean’s having escaped the dangers of the season.
Thinking it possible that the members of Congress (retaining the horrors of the yellow fever which prevail at a distance) may remove to Lancaster, and on so short notice as to prevent Th:J. from settling his affairs in Philadelphia, he thinks it best to do that while he has time, and for that purpose it would be convenient for him to command his salary of the present quarter. He therefore begs the favor of Mr. Kean to put the note which accompanies this into the proper channel for discount; and if he will be so kind, when it is decided on, as to send a line of information for Th:J. to his office on Market street, he will be much obliged to him.
Will the form of this note render an order from Mr. Taylor requisite to authorize Th:J. to recieve the money?
